Citation Nr: 1443343	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to PTSD.

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to PTSD.

4.  Entitlement to an initial rating in excess of 70 percent for the service-connected anxiety disorder, not otherwise specified, with some paranoia, generalized anxiety, panic symptoms, and depressive disorder, not otherwise specified (hereinafter "anxiety disorder").

5.  Entitlement to an effective date earlier than August 24, 2006, for the grant of service connection for anxiety disorder.





REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1985.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The claims of entitlement to an initial rating in excess of 70 percent for the service-connected anxiety disorder and service connection for OSA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for an unspecified psychiatric disorder was received on July 23, 1991.
 
2. The Veteran's most recent claim to reopen the matter of service connection for anxiety disorder was received on August 24, 2006.
3.  New and relevant service personnel records were received from the service department in May 2007, which corroborate the death of a fellow sailor by self-inflicted gunshot wound.  

4.  The Veteran has experienced service-related anxiety disorder from at least the date of his original claim for service connection, July 23, 1991, forward.

5.  As the Veteran's stressors have been verified, a competent diagnosis of PTSD can be sustained; PTSD is related to the Veteran's period of active service.  

6.  The Veteran is not currently shown to have diagnosed CFS.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 23, 1991, but no earlier, for service connection for an anxiety disorder have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); Vigil v. Peake, 22 Vet. App. 63 (2008); 38 C.F.R. § 3.156(c) (2006) (as in effect prior to October 6, 2006), (2013) (as in effect from October 6, 2006, forward).

2.  Affording the Veteran all reasonable doubt, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria for service connection for CFS have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran in this case is challenging the effective dated assigned following the grant of service connection for an anxiety disorder.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; See also VAOPGCPREC 8- 2003 (December 22, 2003).  

Additionally, the award for an effective date of July 23, 1991, for anxiety disorder is based on facts not in dispute-that the Veteran's original claim for service connection for an unspecified psychiatric disorder was received in 1991, and that this was more than one year after his discharge from service in June 1985.  Accordingly, no further notice or development is required with respect to this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Board is granting service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 
With regard to the CFS claim, the RO provided the Veteran pre- adjudication notice by letter dated in September 2006.  An additional letter was sent in August 2007, which included notice pursuant to the Dingess decision.

VA also has a duty to assist the Veteran in the development of the claim for CFS.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, and provided the Veteran VA examination.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Law and Analysis

Earlier Effective Date Claim

38 U.S.C.A. § 5110(a) provides that, unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

38 U.S.C.A. § 5110(b)(1) provides, in pertinent part, that the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.

Here, as will be discussed below, the preponderance of the evidence indicates that VA received his original claim for compensation on July 23, 1991, and there is no contention or indication that the Veteran submitted his claim within one year after his discharge from service in June 1985.  Thus, 38 U.S.C.A. § 5110(b)(1) does not apply.

In the May 2012 substantive appeal, the Veteran's attorney asserted that that an effective date back to August 19, 1991, was warranted for service connection for an anxiety disorder because that is when the Veteran filed his original claim for benefits.  (Note: the claim was actually received on July 23, 1991, earlier than what is argued by the attorney).   The Veteran's attorney noted the Veteran's claim for benefits had been denied in October 1991 and not appealed.  The attorney then indicated that the Veteran filed a claim to reopen in 2006 and that in 2007, supplemental service department records were received that confirmed the death of a fellow sailor from self-inflicted gunshot wounds in 1982.  The attorney argues that when VA ultimately granted service connection for anxiety disorder in an August 2010 rating decision, it failed to correctly apply 38 C.F.R. § 3.156(c) by not reconsidering the 1991 claim after supplemental service department records were received.  Hence, the attorney argues the current effective date (August 24, 2006) was made without compliance or consideration of 38 C.F.R. § 3.156(c).

As noted above, the RO received the Veteran's original claim for service connection for an unspecified psychiatric disability on July 23, 1991.  In an October 1991 rating decision, the RO denied what was then characterized as an original claim for service connection for chronic dysthymic disorder.  The Veteran was notified of the decision and did not appeal. 

The Veteran's most recent claim to reopen the matter of service connection for  anxiety disorder (as well as PTSD, which is separately decided) was received in August 2006; the claim had previously been denied in March 1996.

In connection with the August 2006 claim, additional, relevant service department records were received that existed at the time of prior adjudications, but were not obtained by the RO in connection with the prior claim.  Therefore, the August 24, 2006, claim was to be readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c)(1) (as in effect prior to September 6, 2006).  Further, depending on the facts of the case, the Veteran could be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later. Vigil v. Peake, 22 Vet. App. 63 (2008).

38 C.F.R. § 3.156(c) (as in effective prior to October 6, 2006) (New and material evidence-Service department records) provides: 

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: 

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

(4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.

 In Vigil v. Peake, 22 Vet. App. 63 (2008), the Court of Appeals for Veterans Claims (Court) held that the regulation requiring VA to reconsider a claim when it "receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim," was applicable to unit records provided to the RO by the U.S. Armed Services Center for Research of Unit Records (USASCRUR). Furthermore, it was found that, if supported by the facts of the case, application of 38 C.F.R. 
§ 3.156(c) could require that the Veteran be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later.  Id. 

For reasons that need not be discussed at length here, the Board finds that 38 C.F.R. § 3.156(c) as in effect from October 6, 2006, forward, would apply to exactly the same effect under the facts of this case.  The Secretary revised § 3.156(c) with a stated purpose of, inter alia, clarifying the regulation to reflect current practices.  See 38 C.F.R. § 3.156(c) (2007); see also New and Material Evidence, 70 Fed. Reg. 35,388 (proposed June, 20, 2005) (codified at 38 C.F.R. pt. 3); Vigil v. Peake, 
22 Vet. App. 63 (2008).

Here, additional relevant service department records were received in May 2007. The Department of the Navy indicated deck logs from DALE (CG-19) corroborated that a fellow sailor died from self-inflicted gunshot wounds in May 1982.  Service personnel records were also obtained of SRK, another fellow sailor, which confirm his death by gunshot wound (deemed a homicide) in September 1983.

There is highly probative and competent medical evidence to support the Veteran's symptoms of psychiatric disability at least back to the date of his original claim, July 23, 1991, forward.  The Veteran had reported during VA examination in 1991 that his dysthymic disorder was in part due to the deaths of two fellow sailors, one a close friend who died by self-inflicted gunshot wound.  Lay statements from the Veteran's family show he had been suffering with depression since at least 1991.  The Veteran reported such problems since his discharge.  VA treatment records have documented the diagnosis of anxiety disorder and the continued reports of the Veteran that he had witnessed the deaths of two sailors in service.  In a March 2010 addendum opinion, the VA examiner opined the Veteran's anxiety disorder was due to the verified suicide of a fellow sailor.
 
In this case, the newly received deck logs (as well as the service personnel records from the fellow sailor) were in existence from the time of the Veteran's active service forward and as of the date he filed his original prior claim.  The records corroborated the Veteran's contentions as to the cause of his anxiety disorder, first noted upon VA examination in 1991 and carried forth to the present day.   The medical evidence of record shows that the Veteran has experienced service-related psychiatric disability from the date of his discharge forward.  Thus, the Board is compelled to find that the newly received service department records were reasonably identified by the Veteran in connection with his prior claim and are sufficient to warrant an effective date back to the original date of claim for service connection for an unspecified psychiatric disability, which is July 23, 1991.

There is no provision of law that provides authorization for an effective date earlier than July 23, 1991, the earliest date of application for the benefits sought.  See 
38 U.S.C.A. § 5110 ; Vigil v. Peake, 22 Vet. App. 63 (2008).  Thus, the earliest effective date permitted by law under the facts of this case for service connection for anxiety disorder is July 23, 1991.

 
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain disorders, such psychoses, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 


PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  under the criteria of DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's claim is not considered in accordance with the revised PTSD regulations governing hostile military and terrorist activity.  38 C.F.R. §§ 3.304(f)(3).  Consideration of those specific provisions is unwarranted as the particular stressors to which the Veteran attributes his PTSD involve neither type of activity (fear of hostile military or terrorist activity). 

The Veteran has not alleged combat with the enemy.  The Veteran was not awarded any medal or decoration that clearly indicates combat status and evidence of participation in a campaign does not, in itself, establish that a veteran engaged in combat because those terms ordinarily may encompass both combat and non- combat activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  Thus, his bare assertion of an in-service stressor is not sufficient to establish that it occurred; rather, his stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 142.

The Veteran claims entitlement to service connection for PTSD.  Specifically, he alleges that the claimed condition is the result of the death of two fellow sailors by gunshot wounds, one self-inflicted.  The Veteran claims he found the body of his close friend who had committed suicide.  The death of the other sailor took place while he was on night watch.  He had to help clean up the blood and brain matter. 

The Department of the Navy indicated deck logs from DALE (CG-19) corroborated that a fellow sailor died from self-inflicted gunshot wounds in May 1982.  Service personnel records were also obtained of SRK, another fellow sailor, which confirm his death by gunshot wound (deemed a homicide) in September 1983.
The Veteran has been diagnosed with PTSD.  The January 2010 VA examiner opined PTSD was secondary to the confirmed suicide stressor.  As such, service connection is warranted.  38 C.F.R. §§ 3.303, 3.304.


CFS

The Veteran seeks service connection for CFS.  He claims the condition is secondary to the service-connected PTSD. 

The Veteran's service treatment records are devoid of complaints, treatment or diagnoses of CFS.  Post-service, the Veteran has not been diagnosed with CFS.  Notably, the January 2010 VA examiner found no evidence of CFS.  The examiner indicated that the Veteran's symptom of fatigue was multifactorial due to hypothyroidism with alternating under and over replacement therapy, OSA and depression.  

Although lay evidence is acceptable to prove the occurrence of symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there is a current CFS disability.  

The evidence of record fails to document a diagnosis of CFS that is attributable to the Veteran's service or a service-connected disability.  See Boyer, supra.  In the absence of proof of such disability there is no valid claim for service connection.  

As a preponderance of the evidence is against entitlement to service connection for CFS, to include as secondary to PTSD, denial of the benefit sought is required and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); see 

generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date of July 23, 1991, but no earlier, is granted for service connection for anxiety disorder.

Service connection for PTSD is granted.

Service connection for OSA is denied.


REMAND

The Board has awarded an earlier effective date of July 23, 1991, for the award of service connection for anxiety disorder.  The matter of the initial rating to be applied for the period from July 23, 1991, to August 24, 2006, is not a matter within the current appellate jurisdiction of the Board and furthermore is to be adjudicated by the Agency of Original Jurisdiction in the first instance.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993) (veteran must be given adequate notice of need to present evidence and argument and opportunity for hearing on question not previously considered by RO, unless Board can show veteran is not prejudiced by Board's decision without prior consideration of question by RO).  The matter of an initial rating in excess of 70 percent from August 24, 2006, is deferred pending adjudication of the initial rating to be assigned from July 23, 1991, to August 24, 2006.

The Veteran has also filed a claim of service connection for OSA.  The matter of whether the Veteran currently has OSA is not in dispute.  What is in question is whether the condition  is secondary to the now service-connected PTSD.  38 C.F.R. § 3.310.  The Board finds that additional VA examination is necessary in the instant appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Updated records of any subsequent treatment the Veteran has received for the claimed anxiety disorder and OSA are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for anxiety disorder and OSA.  All requests for records and their responses must be associated with the claims folder.

2.  Adjudicate the matter of the initial rating to be applied for the period from July 23, 1991, to August 24, 2006, for the service-connected anxiety disorder.  

3.  After the development above has been completed, schedule the Veteran for the appropriate VA examination.  The examiner is asked to address the following.  

Please state whether it is at least as likely as not (a 50 percent probability or greater) that OSA had its onset  in service or was proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) a service-connected disability, to include, but not limited to, anxiety disorder and PTSD.  

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of service connection for OSA and entitlement to an initial rating in excess of 70 percent for the service-connected anxiety disorder from August 24, 2006.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


